Affirmed and Opinion Filed February 16, 2022




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                No. 05-20-00276-CV

 JALIA STEPHENS, INDIVIDUALLY AND AS GUARDIAN OF B.S. AND
                    S.S., MINORS, Appellant
                              V.
                   ROBERTO LICEA, Appellee

               On Appeal from the 116th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-18-02564

                        MEMORANDUM OPINION
                   Before Justices Reichek, Nowell, and Carlyle
                            Opinion by Justice Nowell
      This is an appeal from a take-nothing judgment following a jury trial in a

personal injury case arising out of a vehicle collision. Appellant contends the trial

court erred by excluding her medical-billing records. However, she does not

challenge the jury’s finding that the defendant was not negligent. Without a finding

of liability, appellant’s complaint about evidence of damages is immaterial. We

affirm the trial court’s judgment.
                                    Background

      Jalia Stephens sued Roberto Licea for personal injuries she and her children

allegedly suffered following a collision between their vehicles. She alleged she was

driving through a parking lot looking for a parking space when defendant Licea

negligently backed out and collided with her vehicle causing bodily injury to her and

her two children. Shortly before trial, Stephens, representing herself, filed

documents titled “Demand Cover Page” and “Truth Affidavit” with several

documents attached, including a letter from her insurance company about the

accident and bills from several medical providers. None of the documents were

sworn.

      Just before jury selection, Licea objected to the documents as hearsay and

unauthenticated. The trial court sustained the objections.

      In her opening statement, Stephens said she was taking her children to school

and looking for a parking spot when she was hit from the side by Licea, who was

backing out of a parking spot. Stephens maintained that ever since the accident her

neck and back hurt and she has slipped discs in her back causing a stutter and face

to twitching.

      Stephens was the only witness at trial. During her direct testimony, Stephens

testified she was in a car accident with Licea in 2016 and she and her children were

still suffering. She testified her neck and back were injured and “life is really hard

now.” She said she stutters and her face twitches because of what happened to her

                                         –2–
in 2016. On cross-examination, Stephens testified she was also in an accident about

three months before the collision with Licea and complained of neck, back, and leg

pain. Licea offered and the trial court admitted an affidavit of Stephens’s medical

records from the prior collision.

      The jury returned a verdict finding Licea was not negligent in connection with

the collision. The jury did not answer the damage question. The trial court accepted

the jury’s verdict and later rendered a judgment that Stephens take nothing from

Licea. Stephens appeals.

                                      Discussion

      Appellant is pro se. We construe liberally pro se pleadings and briefs;

however, we hold pro se litigants to the same standards as licensed attorneys and

require them to comply with applicable laws and rules of procedure. In re N.E.B.,

251 S.W.3d 211, 211–12 (Tex. App.—Dallas 2008, no pet.) (citing Mansfield State

Bank v. Cohn, 573 S.W.2d 181, 184–85 (Tex. 1978)). To do otherwise would give a

pro se litigant an unfair advantage over a litigant who is represented by counsel. Id.

at 212.

      An appellant’s brief “must state concisely all issues or points presented for

review.” Tex. R. App. P. 38.1(f). Courts should liberally construe briefing rules.

Tex. Mexican Ry. Co. v. Bouchet, 963 S.W.2d 52, 54–5 (Tex. 1998). A point of error

is “sufficient if it directs the attention of the appellate court to the error about which

complaint is made.” Id. (quoting Anderson v. Gilbert, 897 S.W.2d 783, 784 (Tex.

                                           –3–
1995)). However, a point that is merely an abstract proposition of law or a general

complaint about the trial court’s actions is too general and indefinite to merit review.

Pac. Employers Ins. Co. v. Dayton, 958 S.W.2d 452, 455 (Tex. App.—Fort Worth

1997, pet. denied); see also Thomann v. Lakes Reg’l MHMR Center, 162 S.W.3d

788, 794 (Tex. App.—Dallas 2005, no pet.). An issue on appeal unsupported by

argument or citation to any legal authority presents nothing for this Court to review.

Birnhaum v. Law Offices of G. David Westfall, 120 S.W.3d 470, 477 (Tex. App.—

Dallas 2003, pet. denied). Similarly, we cannot speculate as to the substance of the

specific issues appellant claims we must address. Strange v. Cont’l Cas. Co., 126

S.W.3d 676, 678 (Tex. App.—Dallas 2004, pet. denied). This Court has no duty to

perform an independent review of the record and applicable law to determine

whether the error complained of occurred. Id.

      Appellant’s original brief contained several errors, both formal and

substantive. We notified appellant of the errors in her brief and requested she file a

corrected brief. She did so, but the corrected brief contains many of the deficiencies

noted in the correction letter. The brief is inadequate. However, we discern from the

record that appellant’s complaint is the exclusion of her medical-billing records.

      The record indicates Stephens filed copies of her medical records with the trial

court but did not file any affidavit or proof of the authenticity of those documents or

of an exception to the hearsay rule. See TEX. R. EVID. 802, 803(6), 902(10); TEX.

CIV. PRAC. & REM. CODE § 18.001–.002. On appeal, Stephens attached what appear
                                          –4–
to be affidavits of medical billing records to her corrected brief, but these documents

are dated after the trial court’s final judgment and were never filed or offered as

evidence in the trial court. Therefore, we may not consider them. Greystar, LLC v.

Adams, 426 S.W.3d 861, 865 (Tex. App.—Dallas 2014, no pet.) (“It is well [ ]

established an appellate court may not consider matters outside the record, which

includes documents attached to a brief as an exhibit or an appendix that were not

before the trial court.”).

       Further, the jury failed to find that Licea was negligent. Absent a liability

finding, any complaint regarding evidence of damages is immaterial. Case Corp. v.

Hi-Class Bus. Sys. of Am., Inc., 184 S.W.3d 760, 784 (Tex. App.—Dallas 2005, pet.

denied) (“In the absence of liability, the issue of damages becomes immaterial.”).

                                     Conclusion

       Having liberally construed appellant’s brief, we overrule the issue presented.

We affirm the trial court’s judgment.




200276f.p05
                                        /Erin A. Nowell//
                                        ERIN A. NOWELL
                                        JUSTICE




                                         –5–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

JALIA STEPHENS,                                On Appeal from the 116th Judicial
INDIVIDUALLY AND AS                            District Court, Dallas County, Texas
GUARDIAN OF B.S. AND S.S.,                     Trial Court Cause No. DC-18-02564.
MINORS, Appellant                              Opinion delivered by Justice Nowell.
                                               Justices Reichek and Carlyle
No. 05-20-00276-CV           V.                participating.

ROBERTO LICEA, Appellee

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.

      It is ORDERED that appellee ROBERTO LICEA recover his costs of this
appeal from appellant JALIA STEPHENS, INDIVIDUALLY AND AS
GUARDIAN OF B.S. AND S.S., MINORS.


Judgment entered this 16th day of February, 2022.




                                         –6–